DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the biological property" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as the “identified biological property”, consistency is required in the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP2003168181).
Referring to claim 1, Takahashi shows a system for tracking airborne organisms (see figure 3), the system comprising: a physical trap configured to physically capture at least one airborne organism (see figure 3 and paragraph 34); a detection component configured to identify a biological property of the captured organism (see figure 3 Ref 11b also see paragraph 31 and ), wherein the detection component includes: an imager having an image resolution and a field of view (see figure 3 note the camera Ref 11b); a backlight source configured to be placed in the field of view of the imager (see figure 3 Ref 11a and paragraph 31); and a processor (see figure 1 Ref 2 also see paragraph 24-25) configured to analyze one or more images captured by the imager including at least a portion of the backlight source, the processor being configured to identify a biological property of an organism in the field of view of the imager (see paragraph 29); and a notification component configured to send a notification to a remote user in response to the identified property (see paragraph 24 note the distribution of the identification data, pest occurrence, and distribution of the number of occurrence is analyzed and sent to the publicizing means and automatically transmitted to the contractor terminal).
Referring to claim 2, Takahashi shows the notification component is configured to send a notification including the identified biological property (see paragraph 24).
Referring to claim 4, Takahashi shows the airborne organism includes an insect (see paragraph 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2003168181) in view of Landwehr (20050025357).
Referring to claim 3, Takahashi shows a device that is capable of identifying the “type” of pest that is trapped (see paragraph 24) however it is unclear if the “type” as identified by Takahashi includes any of the at least one of genus, species, sex, mating status, gravity, feeding status, age. 
Shuman shows a similar device that includes the biological property of the organism includes at least one of genus, species, sex, mating status, gravity, feeding status, age (see paragraph 102 and 108).  It would have been obvious to include a biological property of the organism includes at least one of genus, species, sex, mating status, gravity, feeding status, age because this allows the device of Takahashi to specifically identify the type of pest.  
Referring to claim 5, Takahashi fails to specifically show the airborne organism is a mosquito.  Shuman shows a similar device that includes an airborne organism is a mosquito (see paragraph 586).  It would have been obvious to include detecting mosquitos because they are common airborne organism that is trapped. 
. 
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2003168181) in view of Minano (20090167651).
Referring to claims 7 and 8, Takahashi shows a backlight source that is a light source and fails to show the backlight source is a retroreflector.  
Minano shows a similar backlight source that is a retroreflector (see figure 8a and 8b).  It would have been obvious to include a retroreflector as shown by Minano because this is extremely well known and adds no new or unexpected results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645